Citation Nr: 9920099	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for a low back disability claimed to have 
resulted from a fall during VA hospitalization from July 28, 
1992, to September 3, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1996 rating action, with which the veteran expressed 
disagreement in June 1996.  A statement of the case was 
issued in July 1996, and a substantive appeal was received 
later that month.  A hearing, at which the veteran testified, 
was conducted at the RO in September 1996, and a supplemental 
statement of the case was issued in October 1996.  
Thereafter, the case was forwarded to the Board in 
Washington, DC.  In December 1997, the Board remanded the 
matter to the RO for additional development.  In November 
1998, the veteran was examined for VA purposes, and in March 
1999, a supplemental statement of the case was issued.  
Subsequently, the case was returned to the Board. 


REMAND

The veteran essentially contends that his current low back 
problems may be traced to a fall that occurred at a VA 
hospital in August 1992, when a cafeteria chair on which the 
veteran was sitting collapsed.  

In its December 1997 Remand, the Board described the context 
in which the veteran's claim for benefits arose, and included 
a summary of the medical evidence associated with the file at 
that time.  It was noted, however, that the evidence did not 
include any medical opinion specifically addressing the 
question of whether the August 1992 incident had aggravated a 
pre-existing back problem or caused additional disability.  
Accordingly, the case was returned to the RO so that the 
veteran could undergo an orthopedic examination which would 
address those questions.  In particular, the Board requested 
that the claims folder be made available to the examiner for 
review, and that the examining physician indicate "whether 
it is at least as likely as not that the incident at the VA 
medical facility in August 1992 caused any current back 
pathology or that preexisting pathology was increased by 
trauma."

In November 1998, the veteran was examined for VA purposes.  
Although the examiner was apparently provided a copy of the 
Board's December 1997 Remand, the examiner did not have any 
medical records provided for review, as the Board had 
requested.  Since the 1997 Remand merely represented the 
Board's own (non-medical) summary of background information, 
that summary was derivative in nature, and should not be 
considered the equivalent of medical records, upon which a 
medical expert would base an independent conclusion 
concerning the etiology of any current medical disability.

The Board may consider only independent medical evidence to 
support our findings.  We are not competent to render medical 
conclusions on our own, nor should our characterization of an 
appellant's medical history be relied upon by a medical 
examiner in lieu of the actual records thereof.  See Rucker 
v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Although it may well be that any 
conclusions provided in a subsequent report would not change 
as a result of a review of the actual treatment records upon 
which the Board's background information was based, we must 
assure fair process to the veteran.  In order to ensure that 
any opinion obtained is not colored by the Board's 
perceptions of the record, it will be necessary to return 
this case to the RO for further development.  

In this regard, we also feel compelled to observe that the 
U.S. Court of Appeals for Veterans Claims has issued a 
precedential decision in which it addressed situations when 
the RO does not follow the directives contained in a Board 
remand.  The Court specifically held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet.App. 268 
(1998).  

In addition to the foregoing, the Board observes that there 
is some question as to the precise meaning of the November 
1998 opinion provided, regarding the specific time of onset 
of the veteran's low back disability.  On the one hand, the 
examiner stated that the veteran's disability, "was not 
caused by the veteran's fall from the chair, but rather a 
progressive process."  In the next sentence, however, he 
stated, "[t]he onset of the disease at the time of the fall 
is coincidental."  Taken literally, this could be read to 
suggest that the veteran's back disability is not considered 
to be related to the fall from the chair at the VA hospital, 
but it happened to have had its onset at that precise moment.  
That seems inconsistent with the earlier comment that the 
condition is a progressive process, and without further 
explanation, is difficult to comprehend.  As such, in 
addition to ensuring that the claims file is reviewed, a more 
complete explanation of the medical conclusions provided in 
this case is also necessary. 

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should make arrangements to 
provide the veteran's claims file to the 
physician who examined the veteran in 
November 1998, and to obtain an opinion 
from this physician regarding the 
etiology of any of the veteran's current 
low back disabilities.  The physician 
should review the claims file, including 
this Remand, make a notation that such 
review took place, render the current 
diagnosis(es), and offer an opinion as to 
whether it is at least as likely as not 
that the incident at the VA medical 
facility, in August 1992, caused any 
current back pathology or that pre-
existing back pathology was increased by 
that trauma.  The opinion should include 
a discussion of the veteran's pertinent 
history, and provide citation to any 
records supporting the conclusion 
obtained.  In the event it is determined 
that a current examination of the veteran 
would be useful, an attempt to accomplish 
that should be made.  (If the veteran 
fails to report for such an examination, 
the requested opinion should, 
nevertheless, still be provided.)  
Furthermore, if the physician who 
conducted the 1998 examination is not 
available, that should be documented and 
an explanation provided.  The requested 
opinion should then be provided by 
another physician.  

2.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete appropriate corrective action 
should be taken.  

3.  Next, the RO should review the 
evidence of record and readjudicate the 
veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for 
a low back disability.  If the decision 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, both of whom should be 
given a reasonable opportunity to respond 
before the case is returned to the Board 
for further review. 

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






